Citation Nr: 0318206	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-06 898	)	DATE
	)
	)     

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection residuals 
of a pituitary tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1974 to June 1975.

A review of the record discloses that the claims file 
contains a report of January 1984 rating decision wherein 
entitlement to service connection for residuals of a 
pituitary tumor was denied.  The above determination was 
affirmed in June 1984.

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a 
pituitary tumor.  In this regard, the Board of Veterans' 
Appeals (Board) has construed the representative's March 2000 
statement with accompanying medical evidence as a notice of 
disagreement with the July 1999 rating decision.

In June 2000 the RO determined that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for residuals of a pituitary tumor, but 
denied entitlement to service connection therefor on a de 
novo basis.

An RO determination as to whether evidence is "new and 
material" for the purpose of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

Accordingly, while the RO did in fact reopen the veteran's 
previously denied claim, the Board is obligated to address of 
issue of whether new and material evidence has been 
submitted, and has therefor recharacterized the issue for 
appellate review as reported on the title page.  See Barnett, 
supra.


FINDINGS OF FACT

1.  In June 1984 the RO affirmed the denial of entitlement to 
service connection for residuals of a pituitary tumor.

2.  The evidence submitted since the June 1984 decision bears 
directly and substantially upon the issue of entitlement to 
service connection for residuals of a pituitary tumor, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The probative, competent evidence of record establishes 
that residuals of a pituitary tumor cannot satisfactorily be 
dissociated from active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1984 decision wherein 
the RO affirmed the denial of entitlement to service 
connection for residuals of a pituitary tumor is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105 (c) (West 
2002);  38 C.F.R. §§ 3.104(a), 3.156(a), 3,160(d), 20.1103 
(2002).

2.  Residuals of a pituitary tumor were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the June 1984 
rating decision wherein the RO affirmed the denial of 
entitlement to service connection for residuals of a 
pituitary tumor is reported in pertinent part below.

The February 1974 report of general medical examination for 
induction shows there were no pertinent abnormalities.  The 
endocrine system was reported as normal.  

The report of medical history portion of the examination 
shows that the veteran indicated a frequent history of 
headaches, cramps in the legs, and pain or pressure in the 
chest.  The attending medical examiner indicated there was no 
residual disability.

Private treatment reports dated in August 1976 show the 
veteran reported a six month history of intermittent 
headaches which seemed to have gotten progressively worse.

A November 1977 private hospital report shows the veteran was 
diagnosed with  chromophobe adenoma of the pituitary during 
which time he underwent transphenoidal removal of a pituitary 
tumor.

VA medical treatment reports dated in June 1983 show the 
veteran was diagnosed with pituitary tumor.

A June 1984 letter from GRG (initials) MD, show the veteran 
had been receiving treatment for headaches said to have been 
caused by a pituitary tumor.  

The evidence associated with the claims subsequent to the 
June 1984 decision wherein the RO affirmed the denial of 
entitlement to service connection for residuals of a 
pituitary tumor is reported in pertinent part below.

Additional pituitary tumor-related correspondence dated in 
December 1984 from Dr. GRG was associated with the claims 
file.

On file are private surgery reports which show the veteran 
underwent a right translabyrinthine suboccipital craniotomy 
in March 1987 at which time the discharge diagnosis was 
endothelial tumor compatible with pituitary tissue and or 
meningioma.

Associated with the claims file are VA treatment reports 
dated during 1992 which include references to the veteran's 
problems with residuals of a pituitary tumor.

VA conducted a general medical examination of the veteran in 
October 1992.  The examination concluded in a finding of 
pituitary tumor, status post radiation with recurrent tumor 
treated surgically, and moderate to severe residual 
disability.

Additional private medical records referable to treatment of 
the veteran in 1999 have been associated with the claims 
file.

In a January 1997 letter on file, Dr. HLH advised that a 
pituitary tumor which he had removed from the veteran in 1977 
almost certainly had been present for several years prior to 
its discovery and removal as these were virtually universally 
slow growing tumors.  Dr. HLH noted that certainly the tumor 
had been present for at least three years previous to its 
removal in November 1977, as it had obtained substantial size 
before becoming symptomatic.

On file is a VA January 2000 endocrinology treatment report 
on the veteran's status.

The RO obtained a medical opinion from a VA medical 
specialist whose opinion dated in March 2000 has been 
associated with the claims file.  The examiner noted that he 
had reviewed the entire evidentiary record, and acknowledged 
that he had been following the veteran for several years.  
His opinion is printed in pertinent part below:

"It is evident that military service was not the 
cause of the pituitary adenoma.  Whether the 
pituitary tumor had been present but undiagnosed 
during Mr. [redacted]
term of service is a matter of 
speculation.  The neurosurgeon states that the 
tumor had likely been present for at least three 
years prior to surgery, given that it was a 
macroadenoma.  I fully agree with this conclusion.  
The progression of pituitary tumors is typically 
slow and gradual.  In support of this conclusion is 
the note by the radiation oncologist in 1977 
indicating that clinical features of 
hypopituitarism were present.  
In addition, the expansion of sella noted on x-ray 
and the presence of a visual field cut is 
consistent with a prolonged and gradual enlargement 
of the tumor.  This likely occurred over the course 
of several years.  

It should be emphasized that there is no definitive 
information on which I can  establish exactly when 
the tumor may have begun.  It seems to me equally 
likely that the tumor was present (and undiagnosed) 
before Mr. [redacted]
 entered the service as it would 
seem that the tumor might have had its clinical 
origins during or after his tour of duty.  
Unfortunately, clinical manifestations of 
hypopituitarism are rather subtle; it is unlikely 
that clinical findings related to a non-secretary 
pituitary tumor (e.g. hypopituitarism and/or vision 
field cuts) would be detected on a routine military 
intake exam.

It should also be noted that the development of the 
second neoplasm (in the CPA in 1986) is apparently 
due to a recurrence of the original lesion.  This 
issue could be settled more definitively if 
pathology results from the 1986 CAPA surgery were 
available, but I did not find these records in the 
C-file.  I can check the patient's VA chart to see 
if there are any records and follow up on this 
matter if it would be helpful.  However, assuming 
the secondary information about this recurrence in 
1986 is correct, it would imply that disabilities 
related to the 1986 surgery would fall into the 
same status as the 1977 pituitary tumor and related 
disabilities."

Most recently associated with the claims file was a medical 
treatise referable to the growth of pituitary tumors accepted 
for publication in July 1994.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 
201104 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104 (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that the new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (38 C.F.R. § 3.156(a)).  However, this change in 
the law is not applicable in this case because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (19999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.  In any event, any 
deficiencies in the duties to notify and to assist have been 
rendered moot as the Board, as will be discussed in more 
detail below, has granted the full benefit sought on appeal.


Materiality and Finality

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that there was no 
evidence of record relating the post service residuals of 
surgery for a pituitary tumor to the veteran's period of 
service.  Treatment records, treatise evidence, and medical 
opinions have been associated with the claims file since the 
June 1984 rating decision.  The medical opinions are clearly 
new and material because for the first time they contain 
competent probative evidence suggesting that the post service 
reported and diagnosed pituitary tumor began in service.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the June 1984 decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability at issue.  
Hodge, supra.  Consequently, the record contains new and 
material evidence, such that the Board must reopen the claim.  
Manio, supra.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  

Pertinent governing criteria also state that service 
connection may be granted for a disability diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.

As the Board noted above, the veteran's private physician has 
expressed the opinion that the veteran's post service 
diagnosed and operated pituitary tumor was in all probability 
present during his period of service.  The VA examiner who 
reviewed the evidentiary record also agreed with the private 
physician's opinion.  The VA examiner, however, concluded it 
was clear that military service did not cause the development 
of the tumor which could have been present prior to the 
veteran's service.

In the veteran's case at hand, the important factor to be 
considered is whether there is sufficient evidence to permit 
the conclusion that the veteran's tumor was present in 
service, not before service.  There is no purpose to be 
served by seeking to ascertain whether the pituitary tumor 
preexisted service, and the competent medical opinion of 
record is not fully conclusive in this regard.  There are two 
competent probative medical opinions of record wherein there 
is agreement that the pituitary tumor was in existence while 
the veteran was on active duty, though it cannot be 
conclusively determined when the tumor came into existence.  

The Board finds that these collateral factors which may be 
considered in adjudication of the veteran's appeal have in 
essence rendered the evidentiary record in equipoise.

The veteran is entitled to resolution of any reasonable doubt 
existing in his case.  For the foregoing reasons, the Board 
concludes that the post service reported and diagnosed 
pituitary tumor necessitating surgery permit the conclusion 
that the residual disability resulting therefrom cannot 
satisfactorily be dissociated from the veteran's period of 
active service.  

The Board finds that the evidentiary record, with application 
of all pertinent criteria, permits a grant of entitlement to 
service connection for residuals of a pituitary tumor.  See 
Gilbert, supra.


ORDER

The veteran, having submitted new and material evidence, the 
claim of entitlement to service connection for residuals of a 
pituitary tumor is reopened.

Entitlement to service connection for residuals of a 
pituitary tumor is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

